295 F.2d 712
NASHVILLE COAL, INC., Plaintiff-Appellant,v.AMERICAN SURETY CO. OF NEW YORK, Defendant-Appellee.
No. 14392.
United States Court of Appeals Sixth Circuit.
October 19, 1961.

James G. Wheeler, Paducah, Ky., Thomas J. Marshall, Jr., Wheeler & Marshall, Paducah, Ky., on brief, for appellant.
John P. Sandidge, Louisville, Ky., Robert P. Hobson, Woodward, Hobson & Fulton, Louisville, Ky., on brief, for appellee.
Before MARTIN, McALLISTER and WEICK, Circuit Judges.

ORDER.

1
The United States District Court dismissed this court action, brought by appellant Nashville Coal, Inc., on a liability policy issued by the appellee, American Surety Company, for damages to a conveyor belt in the unloading of coal from a barge.


2
We think the opinion of District Judge Brooks, is well reasoned to a correct conclusion; that his findings of fact are supported by substantial evidence and are not clearly erroneous; and that his conclusions of law are correctly drawn. We consider, also, that his opinion and findings are supported by the principle upon which this court decided Maryland Cas. Co. v. Cassetty, 6 Cir., 119 F.2d 602. See also Maryland Cas. Co. v. Tighe, 9 Cir., 115 F.2d 297; St. Paul Mercury Indemnity Co. v. Crow, 5 Cir., 164 F.2d 270. Cf. Liberty Mutual Ins. Co. v. Hartford Accident & Ind. Co., 7 Cir., 251 F.2d 761.


3
The judgment of the United States District Court is affirmed.